Title: To Thomas Jefferson from George Muter, 22 March 1781
From: Muter, George
To: Jefferson, Thomas



Sir
March 22d. 1781.

A resolution of the Honbl. the General Assemby (I am informed) has passed, requiring that I shall be dismissed from my appointment as Commissioner of the war office. I am of opinion, that after having notice of such a resolution’s having passed, it becomes improper for me to act any longer as Commissioner: I therefore must beg leave to resign my appointment to that office; and request, that your Excellency will be pleased to give orders for the papers belonging to that office, now in my custody, being examined and received by a proper person, authorised for that purpose.
Conscious of having ever discharged my duty, as a servant of the State, to the best of my power; I am enabled to bear up, under the pressure of the resolution of the Legislature: and I am induced to assure your Excellency, of my best exertions in the service of the State, in the station my resignation of the appointment will immediately place me. As a Colonel of infantry I shall think myself honoured by your Excellencys Commands, and with pleasure and alacrity obey them.
Deeply impressed with a sense of the polite treatment I have ever received from your Excellency and the Honbl. Council while acting  as Commissioner of the war office; I beg leave to assure you, that 1 have the honour to be with the highest respect, Your Excellency’s most obedient & most humble servant,

George Muter

